DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits in response to application #17/072,191 filed on 10/16/2020 in which claims 1-13 have been presented for prosecution in a first action on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/16/2020 has been considered and placed of record. An initialed copy is attached herewith.
Specification
Claim Objections
Claim 2 is objected to because of the following informalities:  In claim 1, the limitations of, “…said top side being open wherein said top side of configured to dispense the disposable batteries.” should read and would read for examination purpose --…said top side being open wherein said top side is configured to dispense the disposable batteries.--  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being anticipated by Bean US 2003/0120380.
Regarding claim 1: Bean discloses and shows in Figs. 1,3A-3B,4A-4B: A battery storage and testing assembly(see Figs. 3A-3B) for storing and testing a variety of types of batteries(AA,AAA,C,D, and 9 Volt cells, see ¶[0033]) said assembly comprising: a plurality of chutes(154) each having unique dimensions with respect to each other wherein each of said chutes is configured to store respective sizes of disposable batteries(see ¶[0033],[0040]), said plurality of chutes(154) being removably attachable together thereby enhancing convenience of accessing the disposable batteries(155)(see ¶[0040]-[0041] and Fig. 3A); and a battery tester(140) being attached to a respective one of said chutes(154), said battery tester having a test port(112) coupled thereto wherein said test port is configured to electrically engage a battery(155) for testing the charge of the battery(see ¶[0043]-[0047]).  
Regarding claim 2, Bean discloses all the claimed invention as set forth and discussed above in claim 1. Bean further discloses(see annotated Fig. 3A below), wherein each of said chutes has a leg and a foot, said leg having a top end and said foot having a top side(distribution chute 158 has a top side as shown in annotated Fig. 3A below), said top end being open(see Fig. 3A below) wherein said top end is configured to receive the disposable batteries, said top side being open wherein said top side is configured to dispense the disposable batteries(155).

    PNG
    media_image1.png
    625
    806
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record does not teach, among other patentable features, “wherein said leg has a front wall, a back wall, a first lateral wall and a second lateral wall, said first lateral wall of said leg having a pair of openings each extending therethrough, each of said openings having a lower portion having a diameter being greater than a diameter of a top portion, said openings being spaced apart from each other and being distributed between said top end and said foot”.
Claims 4-12 depend either directly or indirectly from claim 3 and thus are allowable for the same reasons.
Claim 13 is allowed over the prior art of record.
Regarding claim 13, the prior art of record either taken alone or in combination thereof fails to teach or ++reasonably suggest, in the claimed combination, a battery storage and testing assembly, said assembly comprising, among other patentable features, “…each of said chutes having leg and a foot, said leg having a top end and said foot having a top side, said top end being open wherein said top end is configured to receive the disposable batteries, said top side being open wherein said top side of configured to dispense the disposable batteries, said leg having a front wall, a back wall, a first lateral wall and a second lateral wall, said first lateral wall of said leg having a pair of openings each extending therethrough, each of said openings having a lower portion having a diameter being greater than a diameter of a top portion, said openings being spaced apart from each other and being distributed between said top end and said foot, said plurality of chutes including a first chute, a second chute, a third chute and a fourth chute, each of said first chute, said second chute, said third chute and said fourth chute having a unique width with respect to each other, said front wall of said leg of each of said chutes having indicia being printed thereon…a plurality of engagements, each of said engagements being coupled to said second lateral wall of said leg of a respective one of said chutes, said engagements being spaced apart from each other and being distributed between said top end of said leg and said foot of said respective chute, each of said engagements comprising a stem and a head, said stem extending outwardly from said second lateral wall having said head being spaced from said second lateral wall, said head being extendable through said lower portion of a respective one of said openings in said first lateral wall of said leg of a respective one of said chutes, said stem being slidable upwardly into said upper portion of said respective opening for attaching said plurality of chutes together, each of said first lateral wall, said back wall and said second lateral wall of said leg of each of said chutes having a respective one of a plurality of holes extending therethrough, each of said holes being positioned adjacent to said top end of said leg of a respective chute…”
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
WO 99/21417 to Barron discloses the general state of the art regarding a battery and lure tester.
USPAT 9,753,095 to Partee discloses systems and methods for testing power supplies.
USPAT 9,400,314 to Humphrey et al., (Humphrey) discloses extended systems and methods for testing power supplies.
USPAT 7,723,951 to Poisner discloses the general state regarding a battery charging apparatus having a chute and method of recharging a battery.
USPAT 7,498,767 to Brown et al., (Brown) discloses a centralized data storage of condition of a storage battery at its point of sale.
USPAT 6,781,344 to Hedegor et al., (Hedegor) discloses the general state of the art regarding a battery tester and sorting apparatus.
US 2018/03066867 to Bertness discloses a battery pack maintenance for electric vehicle.
USPAT 10,942,207 to Dietze et al., (Dietze) discloses a system for evaluating battery connection quality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        May 3, 2022